Citation Nr: 0709021	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  04-30 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for traumatic arthritis of the left knee.  

2.  Entitlement to an increased initial rating in excess of 
10 percent for internal derangement with ligament laxity of 
the left knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran reports that he served on active duty from 
January 1970 to April 1980 and December 1980 to May 1992.   

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2004 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Salt Lake City, Utah, (hereinafter 
RO).  


FINDINGS OF FACT

1.  There is tenderness in the left knee with full extension 
and 130 degrees of flexion.

2.  There is laxity of the anterior cruciate ligament; 
moderate disability due to recurrent subluxation or lateral 
instability is not demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for traumatic arthritis of the left knee are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5010, 5260 (2006).    
 
2.  The criteria for an initial rating in excess of 10 
percent for internal derangement with ligament laxity of the 
left knee are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006).    
 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

With respect to the veteran's claims on appeal, VA has met 
the notification and assistance duties under applicable 
statute and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  With regard 
to the duty to notify, although notice was not provided to 
the veteran prior to the initial adjudication of the claims 
on appeal informing him that a disability rating and an 
effective date would be assigned should the claim of service 
connection be granted, the Board finds that the veteran has 
not been prejudiced.  "In cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
491 (2006). 

As for the duty to assist, the veteran's service medical 
records have been obtained, along with a private medical 
record.  The veteran has been afforded a VA examination to 
assess the severity of the service-connected left knee 
disorders at issue.  There is no indication in the record 
that additional evidence relevant to the issues decided 
herein is available and not part of the claims file.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006); Dingess, 19 Vet. App. at 491. 

II. Legal Criteria/Analysis

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

However, the Board notes that the claims for increased 
ratings for the service-connected left knee disorders are 
based on the assignment of initial ratings for these 
conditions following the initial award of service connection 
for each condition.  The United States Court of Appeals for 
Veterans Claims (Court) held that the rule articulated in 
Francisco did not apply to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Fenderson v. West, 12 Vet. 
App. 119 (1999); Francisco, 7 Vet. App. at 58.  

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Arthritis due to trauma substantiated by x-ray findings is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  In 
the absence of limitation of motion, a 10 percent evaluation 
will be assigned where there is x-ray evidence of involvement 
of two or more major joints or two or more minor joint 
groups.  A 20 percent evaluation will be assigned where there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on x-ray evidence may not be combined with 
ratings based on limitation of motion.  Id.

Under Diagnostic Code 5260, a 10 percent rating is warranted 
for knee flexion limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  A 20 percent rating under Diagnostic 
Code 5260 requires flexion to be limited to 30 degrees, and a 
30 percent evaluation is warranted when flexion is limited to 
15 degrees.  Id.  A 10 percent rating is warranted for 
limitation of extension to 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  A 20 percent rating requires extension 
to be limited to 15 degrees, and a 30 percent evaluation is 
warranted when extension is limited to 20 degrees.  Id.  The 
normal range of motion of the knee is from 140 degrees 
flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II 
(2006).  In event of a disability manifesting both limitation 
of flexion and limitation of extension, VA is to provide two 
separate ratings under Diagnostic Codes 5260 and 5261.  See 
VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2004).

Additionally, slight recurrent subluxation or lateral 
instability of a knee warrants a 10 percent rating.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  A 20 percent rating 
requires moderate recurrent subluxation or lateral 
instability, and a 30 percent evaluation is warranted for 
severe recurrent subluxation or lateral instability.  Id.  
The VA General Counsel has issued a precedent opinion holding 
that a claimant who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5010-5003 and 
5257, but cautions that any such separate rating must be 
based upon additional disabling symptomatology.  VAOPGCPREC 
23-97; 62 Fed. Reg. 63604 (1997).  

The service medical records reflect surgery to repair a tear 
of the medial meniscus of the left knee in February 1976.  
The veteran continued having problems with his left knee 
during service, with x-rays in May 1987 demonstrating 
probable intra-articular bony ossicles.  The diagnoses 
included patellofemoral syndrome of the left knee.  An 
arthroscopy in 1991 revealed evidence of an old anterior 
cruciate ligament tear.  

The post service evidence includes a private clinical report 
dated in January 2004 which resulted in an impression that 
the veteran had an anterior cruciate ligament tear in the 
left knee in 1971 and because of "persistent instability" 
thereafter, the injury had "progressed to a traumatic 
moderate to moderate severe arthritis, now demonstrated with 
bone on bone contact, chronic pain and swelling."  He stated 
that the veteran would be a candidate for a total knee 
arthroplasty "[d]own the road."  

At a February 2004 VA examination, the veteran stated that 
his left knee was intermittently painful, with constant 
swelling.  The veteran reported occasional locking and giving 
way of the left knee.  He was reported to take Percocet and 
Vioxx on a daily basis.  

Upon examination, the veteran was observed to walk with a 
mild limp of the left knee.  There was a well-healed 5 
centimeter surgical scar over the lower medial portion of the 
left knee and osteophytic nodules over the upper aspect of 
the patella.  Also noted was palpable tenderness over the 
medial joint space.  Range of motion was limited by pain at 
130 degrees of flexion but there was full extension with 8 
degrees of valgus angulation.  The McMurray sign was negative 
and the anterior drawer testing exhibited approximately 8 
millimeters of subluxation.  Grade III subpatellar 
crepitation of flexion and extension of the left knee was 
observed.  Repetitive flexion and extension of the left knee 
caused early fatigue but no appreciable reduction in the 
range of motion.  Following the examination, the impression 
was status post medial meniscectomy of the left knee, with 
intermittent pain, constant swelling, reduced range of 
motion, severe degenerative changes, loss of cartilage and 
bone-on-bone apposition, laxity of the anterior cruciate 
ligament and grade III chondromalacia patella of the left 
knee.   

The March 2004 rating decision which gave rise to this appeal 
granted service connection for traumatic arthritis of the 
left knee and internal derangement with ligament laxity of 
the left knee and assigned 10 percent ratings for each 
disorder under, respectively, Diagnostic Codes 5010-5260 and 
Diagnostic Code 5257.  The veteran contends that increased 
compensation is warranted for his service-connected knee 
disorders, emphasizing that his job requires "quite a bit of 
walking" and that he must take Vioxx and ibuprofen to 
relieve symptoms in his knees.  He stated that he knows he 
will eventually have to have the knee replaced but that he 
would like to "put it off as long as possible."  The 
veteran contends that because his left knee is now "worse 
off" than it would be after surgery, he is entitled at this 
time to the minimum rating of30 percent under Diagnostic Code 
5055, assigned following a knee replacement. 

The veteran's contentions notwithstanding, the Board has 
reviewed the objective findings from the February 2004 VA 
examination and determined that the criteria for initial 
ratings in excess of 10 percent have not been met at any time 
subsequent to the effective date of the initial ratings, 
January 30, 2004.  See Fenderson, 12 Vet. App. at 126; 38 
C.F.R. § 3.400 (2006).  The range of motion findings in the 
left knee of a loss of 10 degrees of flexion and full 
extension, clearly do not warrant a rating in excess of 10 
percent for loss of motion resulting from arthritis under 
Diagnostic Codes 5260 or 5261.  Additionally, the finding of 
subluxation of 8 millimeters does not reflect "moderate" 
disability due to subluxation or lateral instability so as to 
warrant increased compensation under Diagnostic Code 5257.  
Also weighed by the Board were the effects of functional loss 
due to pain in assigning a disability rating, as well as pain 
on motion of the left knee.  38 C.F.R. §§ 4.40, 4.45 (2006).  
As repetitive flexion and extension of the left knee at the 
February 2004 VA examination caused early fatigue but no 
appreciable reduction in the range of motion, the Board finds 
no basis to assign an initial rating in excess of 10 percent 
under these principles.  Id.; see also 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2006).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluations for the left 
knee conditions are not inadequate.  Ratings in excess of 
that currently assigned are provided for certain 
manifestations of the veteran's service-connected left knee 
residuals, but those manifestations are not present in this 
case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  The veteran has not required 
frequent hospitalizations due to his left knee conditions, 
and his service-connected knee residuals have not shown 
functional limitation beyond that contemplated by the 10 
percent ratings currently assigned.  Accordingly, referral of 
this decision for extraschedular consideration is not 
indicated.  

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claims for initial 
ratings in excess of 10 percent for the service-connected 
left knee disorders, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

An initial rating in excess of 10 percent for traumatic 
arthritis of the left knee is denied. 

An initial rating in excess of 10 percent for internal 
derangement, with ligament laxity of the left knee is denied.   



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


